{¶ 44} I respectfully dissent from the majority's dispositionof the second assignment of error. I believe the trial court'sstatements, quoted in the majority opinion, can only be read as afinding that the shortest prison term would demean theseriousness of Goodspeed's conduct. I certainly agree with themajority that probably the better practice is simply mimickingthe exact language of R.C. 2929.14(B)(2). However, this is notrequired, as the majority observes. It is clear to me that thetrial court found on the record that the minimum prison termwould demean the seriousness of Goodspeed's conduct, although thecourt did not expressly say so. As such, I would overrule thesecond assignment of error and affirm the judgment.